NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1895-19T3

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JALEN V. HALL and
PATRICK ASKEW,

     Defendants-Appellants.
__________________________

                    Submitted February 11, 2020 – Decided March 2, 2020

                    Before Judges Fisher and Gilson.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Hudson County, Indictment No. 19-04-0361.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellants (Stephen Walsh, Morgan A. Birck and Peter
                    Thomas Blum, Assistant Deputy Public Defenders, of
                    counsel and on the briefs).

                    Esther Suarez, Hudson County Prosecutor, attorney for
                    respondent (Erin M. Campbell, Assistant Prosecutor, of
                    counsel and on the brief).

PER CURIAM
      We granted the State's motion for leave to appeal the trial court's orders

dated August 14, 2019 and October 18, 2019. Thereafter, on February 11, 2020,

the State wrote requesting to withdraw this appeal. Accordingly, this appeal is

dismissed, any stay is lifted, and the matter is remanded to the trial court for

further proceedings. We do not retain jurisdiction.

      Dismissed and remanded.




                                       2                                A-1895-19T3